McC'LELLAN, J.
On the 19th day of April, 1901, Kate T. and Edward B. Shepard and the Mt. Vernon Lumber Company, a corporation, executed an instrument, attested by two-witnesses, containing these words: “That Avhereas said Kate T. Shepard and Edward Bruce Shepard are the oAvners in fee of certain property in Mobile county, Alabama, hereinafter more particularly described, on which said land is now timber of different kinds and qualities, and whereas said Mt. Vernon Lumber Company desires to obtain all right, title, and interest in and to such timber, for the purpose of cutting, sawing, transferring and selling the same: Now, therefore, for and in consideration of the cove*152nants and agreements to be performed by tbe said Mt. Vernon Lumber Company as hereinafter contained, the said Kate T. Shepard and Edward Bruce Shepard have bargained, sold, granted and conveyed, and by these presents do bargain, sell, grant and convey to the said second party all the timber, trees or logs of whatever kind or nature, now on or growing on the following described property, to wit,” etc. Then follows a description of approximately 1,500 acres, in connection with which this exception is made: “Except pine and cypress timber thereon, unless as hereinafter provided.” Provision is made that the right stated might be enjoyed for a lease of ten acres for five years, and for a conveyance in fee of three acres. It was also stipulated that the company might without charge “use such pine or other timber on said premises as it may need for the erection of such mills, buildings, houses, tramways and roads in connection with its said business,” It was further provided: “And the said Kate T. Shepard and Edward Bruce Shepard further agree to grant to the said second party a right of way from the mill which it is to erect upon said premises over such premises toward the Southern Railway and agree to allow it full and free right of ingress and egress over to and from the above mentioned premises, the timber to be removed therefrom within five years from the date hereof.”
The company engaged to erect its mill on the premises, with “all reasonable speed,” and to have “the same ready for cutting and sawing timber by the 1st day of June, 1901,” to give “its thirty-sevén (87) promissory notes aggregating $7,500.00, 36 being for $200.00 each, and one being for $300.00, all dated April 19th, 1901, bearing interest at 6 per cent., the first one thereof to become due and payable on or before May 31st, 1901, and one to become due and payable on or *153before the last day of each and every month thereafter until they shall have been all paid, and as security for the payment of said notes” the company granted, bargained, sold, and conveyed unto the Shepards all the timber on said lands, both standing and when cut into logs or timber or sawed into lumber, also all machinery, tools, appliances, and improvements upon said lands, subject, however, to a defined prior lien upon the machinery. The company engaged to cut 200,000 feet of lumber each and every month until all of said notes were paid in full, and “it may cut as much more as it may desire, but no logs, timber, or lumber shall be removed from said land or the millyard or sold or delivered to any person or corporation until said second party (the company) shall have paid to said first parties the stumpage thereon at the rate of $1.00 for each and every 1,000 feet of logs, timber or lumber cut or sawed and ready for delivery, and for each 1,000 feet so paid for the lien hereby declared is released as to that 1,000 feet, such stumpage being evidenced by said 37 promissory notes. It being further agreed that said second party shall pay at least one of said notes every month, and as many more as it may be able to pay. It being the intent of this contract that for every 200,000 feet of logs cut from said land there shall be due said parties of the first part one of said promissory notes, although the note by its terms may not be then payable, and the same must be then paid. If the said second party shall fail to cut as much as 200,000 feet any month he shall nevertheless pay the note or notes as they fall due, and in default of said second party paying-said notes, or any one of them according to the terms of this contract, or shall attempt to remove any logs, timber, or lumber from the land without paying the stumpage due thereon, then said first parties may ter*154mínate this contract at once, and may declare the whole debt evidenced by said notes due and payable at once, and proceed to enforce the payment thereof by taking possession of and selling the said logs, timber, or lumber on hand, and also all the other property covered by this lien, and, if said default continues for thirty days, then to proceed to sell at public, or private sale for cash, and upon such notice as they may deem proper and apply the proceeds thereof, first, to the costs of taking possession and selling said property, * * * second, to the payment of said notes with interest, and, third, the surplus, if any, to be paid , over to the said second parties.” .
The instrument concludes in these words: “And the said Kate T. Shepard and Edward Bruce Shepard agree in no wise to hinder or delay the said second party in shipping or delivering lumber or logs from the said premises, either by road, water, tramway,'or railroad, provided they have paid their stumpage promptly according to the terms of this contract, and agree to pay all taxes of whatever kind or nature which may be levied on said land or timber excepting mill site and mill; and they further agree to protect and save said second party harmless and safe from any interference in the cutting or possession of such timber, logs, or lumber by any persons holding a title paramount to that of said first parties, hereby further expressly warranting the title of such lands and timber to be in themselves and free from any and all liens or incumbrances whatsoever.”
All the notes were paid before, and the lien provided formally discharged on, October 6, 1902. From the entire instrument it must be concluded that the intent of the parties and the legal effect of the instrument was to vest, in presentí, in the company the legal title to *155the defined “timber, trees, or logs” on or growing upon the lands described on April 19, 1901. It did not create a logging contract, or a mere right to take a particular kind or kinds of timber from the area described. Those features of the instrument, establishing, in any event, the methods of payment, evince no purpose of the parties to qualify the unmistakable, apt terms in which the intent to convey in presentí ivas anteriorly expressed.
It has been long since finally settled in this state that standing timber is a part of the realty, and that ejectment is an appropriate remedy to recover its possession.—Heflin v. Bingham, 56 Ala. 566, 574, 28 Am. Rep. 776; Milliken v. Faulk, 111 Ala. 660, 20 South. 594; Harrell v. Mason, 170 Ala. 282, 54 South. 105, Ann. Cas. 1912D, 585; Rothschild v. Bay City Co., 139 Ala. 571, 36 South. 785; Zimmerman Mfg. Co. v. Daffin, 149 Ala. 380, 42 South. 858, 9 L. R. A. (N. S.) 663, 123 Am. St. Rep. 58; Magnetic Ore Co. v. Marbury Lumber Co., 104 Ala. 465, 16 South. 632, 27 L. R. A. 434, 53 Am. St. Rep. 73; Inglis v. Freemen, 137 Ala. 298, 300, 34 South. 394; Christopher v. Curtis Lumber Co., 175 Ala. 484, 57 South. 841.
It is also settled here that where the title to growing timber is conveyed, and the grantee delays beyond the period fixed in the instrument within which he may remove his timber, or, if no such limitation is fixed in the instrument, he delays beyond a reasonable time to remove his timber, he is guilty of a trespass in entering the land for the purpose of removing his timber.—Zimmerman Mfg. Co. v. Daffin, 149 Ala. 380, 42 South. 858, 9 L. R. A. (N. S.) 663, 123 Am. St. Rep. 58; s. c., 158 Ala. 637; Goodson v. Stewart, 154 Ala. 660, 46 South. 239; Magnetic Ore v. Marbury Lumber Co., supra.
The bill in this instance would invoke aid of a court of equity to enable it (appellant) to enter upon the *156lands of the grantors, and to remove the timber to which it has the legal title. The offer is made to compensate the defendants (grantors) for “whatever reasonable damage to said land” may result from the “cutting and removal of said timber.”
As appears, the five years within which under the instrument of conveyance appellant was required to remove its timber expired before this bill was filed. To now, under any sanction, enter for the removal thereof, would be a trespass — a wrong. Equity’s process and powers cannot be so employed.
The demurrer was properly sustained.
Affirmed.
Dowdell, C. J., and Sayre and- Somerville, JJ., concur.